Citation Nr: 1421836	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic arthritis of the left ankle, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to posttraumatic arthritis of the left ankle, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978, and from April 1980 to July 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO increased the disability rating for posttraumatic arthritis of the left ankle (left ankle disability) from 20 to 30 percent, effective November 16, 2006 (the date of the claim for an increased rating).  In July 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

In response to the Veteran's requested for a Board video-conference hearing in his substantive appeal, in April 2009, the Board remanded the claim to the RO, so that the Veteran could be afforded the opportunity to report for a Board video-conference hearing.  In a June 2009 statement, the Veteran indicated that he was unable to attend the Board video-conference hearing scheduled for July 2009, and requested a hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing).  In September 2009, the Board remanded the claim to the RO to schedule the Veteran for a Travel Board hearing.  However, in correspondence received in October 2009, the Veteran withdrew his Board hearing request.

In February 2012, the Board expanded the appeal to include extra-schedular consideration of the rating claim, pursuant to 38 C.F.R. § 3.321, as well as the matter of a TDIU due to the service-connected left ankle disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded these matters s to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing the requested action, the RO/AMC denied the claims (as reflected in a May 2013 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file contains no documents.  

As a final preliminary matter, the Board notes that in the February 2012 Appellate Brief, the Veteran's representative raised the issues of service connection for depression and insomnia, each claimed as secondary to the  service-connected left ankle disability.  In its July 2012 Remand, however, the Board referred only the claim for insomnia to the Agency of Original Jurisdiction (AOJ).  As the current claim for depression has not yet been addressed by the AOJ, this matter is not properly before the Board, and is, thus, also referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the November 2006 claim for an increased rating, the primary symptoms associated with the Veteran's left ankle disability have consisted of pain, swelling, weakness, and stiffness as well as limited range of motion; there are conflicting  findings as to whether there is left ankle ankylosis, but no evidence to even suggest ankylosis in plantar flexion at more than 40 degrees, ankylosis in dorsiflexion at more than 10 degrees, or  ankylosis deformity (abduction, adduction, inversion, or eversion), nor is there an associated, compensable scar, or other impairment of the left ankle.

3.  The applicable schedular criteria are adequate to rate the Veteran's service-connected left ankle disability at all points pertinent to this appeal.  

4.  The Veteran's service-connected left ankle disability does not meet the minimum percentage requirements for an award of a schedular TDIU, and has not been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for a left ankle disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5270 (2013).

2.  The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a December 2006 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for an increased rating for his left ankle disability.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  The February 2007 rating decision reflects the RO's initial adjudication of the claim for an increased rating after the issuance of the December 2006 letter.  Thereafter, the SOC set forth specific criteria for higher rating for his left ankle disability (the timing and form of which suffices, in part, for Dingess/Hartman).

In addition, a July 2008 letter informed the Veteran of the applicable criteria for a higher rating for his left ankle disability and otherwise complied with the requirements of Vazquez-Flores.  Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the reports of VA examinations, and statements from the Veteran and other individuals, on his behalf.  The Board finds that no further action in connection with either claim, prior to appellate consideration, is required.

As regards the latter point, the Board finds that there has been at least substantial compliance with the February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The remand included a request that the RO send a letter to the Veteran furnishing him with information pertinent to these claims  The RO's October 2012 letter to the Veteran fully complied with the February 2012 remand directives, except that it lacked information as to how to establish entitlement to an increased rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b).  Nevertheless, the Board finds that such omission is harmless, as the Veteran had actual notice of such provided in an April 2008 SOC, and he has had ample opportunity to submit evidence in support of an extra-schedular rating during the course of the appeal.  Also, on remand, the RO initially adjudicated the TDIU due to the left ankle, and the expanded ankle evaluation claim, each to include on an extra-schedular basis, as directed. 

The AOJ has also made reasonable efforts to afford the Veteran adequate examinations.  In January 2007, the Veteran underwent VA examination to determine the nature and severity of his left ankle disability.  Later, in response to the Board's February 2012 remand, the Veteran was afforded another examination in February 2013 to assess the nature and severity of his left ankle disability and to ascertain the effect of such disability on his employability.  The Board finds that the reports of these examinations are sufficient to assess the  level of left ankle impairment and employability.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with the possibility that staged rating-assignment of different ratings for distinct periods of time, based on the facts found, is appropriate. Id. 

The 30 percent rating for the Veteran's has been assigned under Diagnostic Codes 5010-5270, indicating that the Veteran has traumatic arthritis of the left ankle rated on the basis of ankylosis.  See 38 C.F.R. § 4.27.

Traumatic arthritis is generally evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, for arthritis due to trauma.  Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is rated under DC 5003 for degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  The diagnostic codes pertaining to ankylosis and limitation of motion of the ankle are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 5272.

Under DC 5271, moderate limitation of the ankle warrants a 10 percent rating if moderate, or a maximum 20 percent rating if marked.  Under DC 5272, for ankylosis of the subastragalar or tarsal joint, a 10 percent rating is assignable if in a good weightbearing position, and a maximum 20 percent rating is assignable if in poor weightbearing position.  As noted, neither diagnostic code authorizes a 30 percent or higher rating.   However, under DC 5270, a 30 percent rating is assignable for ankylosis in plantar flexion between 30 and 40 degrees, or dorsiflexion between 0 and 10 degrees; a maximum, 40 percent rating requires  ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7   (1996). 

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 30 percent for left ankle disability is not warranted at any time pertinent to the November 2006 claim for increase.

In January 2007, an x-ray of the Veteran's left ankle revealed mild traumatic degenerative changes, mild narrowing of the ankle mortise with sclerosis, calcium of interosseous ligaments, and calcaneal spurs.  See January 9, 2009 VA Left Ankle X-ray Report.  From this report, the Veteran was diagnosed with traumatic left ankle injury with marked limitation of movement and degenerative joint disease.  Id.  The report also noted that the Veteran was not employed at the time.  Id.

In January 2007, the Veteran underwent VA examination of his left ankle.  The examiner noted that he had fractured his left ankle in about 1981, for which he underwent surgery with screws for repair.  The screws were later removed in subsequent surgeries.  The examiner noted that the Veteran was able to stand for 15 to 30 minutes and was able to walk one to two city blocks.  The Veteran's symptoms included pain, deformity, stiffness, and insomnia secondary to pain, and his gait was described as antalgic.  The Veteran's left ankle range of motion was 0 to 3 degrees for dorsiflexion and 0 to 5 degrees for plantar flexion, with painful motion beginning at 3 and 5 degrees, respectively.  There was no loss of motion on repetitive use.  The examiner further found that the Veteran had ankylosis of his left ankle with 3 to 5 degrees of movement in either dorsiflexion or plantar flexion and that his ankle was frozen with no inversion or eversion movement.  The examiner also noted that the Veteran's left ankle was fixed in both inversion and eversion, however the Board does not credit this particular finding as it contradicts the examiner's conclusion that the Veteran's ankle had no inversion or eversion movement.

In June 2007, the Veteran's daughter submitted a statement that the Veteran has had problems with his ankle for about 10 years if not longer and that he had recently been in a lot of pain.  She stated that the Veteran no longer participated in a wide variety of activities as a result of his ankle and that he must recline with his leg elevated to control swelling.  She also mentioned that the Veteran walks with a limp and sometimes experiences swelling so bad that his calf also swells.

In a June 2007 statement, the Veteran's wife indicates that his left ankle condition has deteriorated each day and that he can no longer stay in his profession of prison officer, which requires him to stand all day.  She explained that he ices his foot in the evenings, that he changes ice packs frequently throughout the night, and that there are red marks above his left foot.  She further averred that the Veteran receives pain injections at least once weekly.

In his July 2007 NOD, the Veteran stated that a doctor's report showed that his condition had worsened, and that he was advised to stop working because of swelling in his ankle.  Additionally, the Veteran stated that he has received a shot for pain every week and must ice his ankle every night because of the swelling.  

The doctor's report submitted by the Veteran with his July 2007 NOD is a May 2007 letter from a certified physician's assistant stating that the Veteran has severe venous stasis in both lower extremities, with the left worse than the right for the past 20 years or more, and that he has had varicose veins in both legs with to stripping treatments in 2002.  The physician's assistant noted that the Veteran must limit time on his feet to reduce edema and prevent worsening of his condition.  [As this evidence concerns the Veteran's circulatory issues, not his left ankle arthritis, it has no bearing on the Veteran's left ankle disability, and the Board assigns it no probative value in this appeal.]

In his May 2008 substantive appeal, the Veteran stated that his ankle has joint enlargement, pain, and numbness.  (Although the Veteran indicated that he would submit a new letter from the same physician's assistant who wrote the May 2007 letter concerning the Veteran's circulatory issues, the Veteran failed to submit any such letter.)

In February 2013, the Veteran underwent another VA examination.  The Veteran reported to the examiner that he has had constant pain with intermittent swelling in his left ankle for the past year, which he treats with Ibuprofen and Tramadol resulting in fair control of pain.  The Veteran told the examiner that he had difficulty walking or standing long but that he could walk for less than half a mile and could stand for no more than 30 minutes.  Specifically, the Veteran noted that his ankle condition prevents him from doing yard work and playing sports.

The examiner measured the Veteran's left ankle range of motion (ROM) as follows:  from 0 to 20 of plantar flexion with evidence of painful motion at 15 degrees; and from 0 to 10 degrees of dorsiflexion with evidence of painful motion at 5 degrees.  The Veteran's ROM did not change with repetition.  From this, the examiner determined that the Veteran experienced functional impairment in the form of less movement than normal (with moderately limited ROM), weakened movement, pain on movement, and swelling in his left ankle.  On palpitation, the examiner found no localized tenderness or pain.  The Veteran's muscle strength was assessed as 3 out of 5, which was less than normal, but no joint instability was found.  As for ankylosis, the examined concluded that the Veteran's left ankle had none, nor was there any malunion of the os calcis, astragalus, or astragalectomy.  Further,  the examiner noted that the Veteran has well-healed vertical scars, 16 centimeters each, along the medial and lateral aspects of his left ankle from his prior surgeries.

The above-cited cited evidence reflects that, pertinent to the November 2006 claim for increased rating, the primary symptoms associated with the Veteran's left ankle disability have consisted of pain, swelling, weakness, and stiffness as well as limited range of motion ,  Specific to the applicable rating criteria, the Board notes that the January 2007 VA examination report indicates that the Veteran was then found to have had ankylosis with no inversion or eversion movement.  However, he February 2013 VA examiner found that the Veteran had no ankylosis of the left ankle and found his left ankle's ROM extended to 20 degrees in plantar flexion and to 10 degrees in dorsiflexion with evidence of painful motion at 15 and 5 degrees, respectively.  

Thus, the relevant  clinical evidence  simply does not support a rating in excess of the currently assigned 30 percent rating under Diagnostic Code 5270.  As noted, there is conflicting medical evidence as whether the Veteran has any left ankle anklylosis; in any event, there is no suggestion of ankylosis in plantar flexion at more than 40 degrees, ankylosis in dorsiflexion at more than 10 degrees, or ankylosis deformity (abduction, adduction, inversion, or eversion).  Accordingly, there is no evidentiary basis upon which to grant the next higher (and maximum) 40 percent rating under DC 5270.

The Board further finds that no other potentially applicable diagnostic code provides a basis for a higher rating for the Veteran's left ankle disability.  As indicated, for evaluation of musculoskeletal ankle disability under 4.71a,  DCs 5271 and 5272 do not authorize a rating in excess of 20 percent.  Likewise, under that section, the remaining DCs 5273, and 5274, for  malunion of the os calcis or astragalus, and  astragalectomy (neither of which is shown here), respectively, do not authorize assignment of a rating in excess of 20 percent.  Moreover, there is no basis for assignment of a separate, compensable rating for a left ankle surgical scar; as the February 2013 examiner noted, the Veteran's left ankle surgical scars are vertical, only 16 centimeters in length, and well-healed.  See 38 C.F.R. § 4.71a, DCs 7800-7805 (2013).  The left ankle disability also is not shown to involve any other factor(s) to warrant evaluation under any other provision(s) of VA's rating schedule.

The Board notes that, in addition to the medical evidence discussed above, the  Veteran's and his spouse's assertions as to the Veteran's symptoms have been carefully considered.  The Board points out, however, that lay assertions made in support of a claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir, 2007).  Here, as indicated above, a higher rating for the  Veteran's left ankle disability requires specific clinical findings as to ankylosis and other impairment that neither the Veteran nor his wife are competent to render.  Likewise, the Veteran is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.  See May 2008 VA Form  (reflecting the Veteran's assertion of his entitlement to a 100 percent rating for the left ankle).

The above-noted determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the November 2006 effective date of the award of service connection has the left ankle disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the April 2008 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above), and that a rating in excess of 30 percent for the left ankle disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  TDIU 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).

As discussed above, pertinent to the November 16, 2006 date of the claim for increase, the Veteran's left ankle disability (his only service-connected disability), has been rated  as 30 percent disabling . Thus, he does not meet the minimum TDIU percentage requirements for a schedular TDIU due to the left ankle under 38 C.F.R. § 4.16(a).

However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases-and pursuant to specifically prescribed procedures-when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

The central inquiry is whether the Veteran's service connected disability(ies), alone, is/are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529(1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, there is no competent, probative evidence indicating that the Veteran's left ankle disability has actually rendered him unemployable at point pertinent to the November 16, 2006 claim for increase.  Although the Veteran appears to have been briefly unemployed, at least at the time of the time of the January 2007 VA examination, here is no indication that he was unemployed solely or primarily as a result of his left knee disability.  Moreover, the Veteran disclosed during the February 2013 VA examination that he has been employed on a full-time basis as a manager for nutritional services at a hospital.  He disclosed that he has worked there in that capacity for at least six years and that he has not lost time from work in the prior 12 months because of his left ankle disability.  Based upon this information and pertinent medical findings, the examiner concluded that it was "less likely as not" that the Veteran's left ankle disability rendered him unable to obtain or retain substantially gainful employment.  The Board accepts the above-cited opinion-based on examination of the Veteran and consideration of his documented  history and assertion-as probative of the unemployability question.  Notably, neither the Veteran nor his representative  has presented or identified any competent, probative opinion that supports a finding that, despite his employment, the Veteran has been effectively rendered unemployable due to the left ankle at some point pertinent to this appeal.

Furthermore, to whatever extent the Veteran attempts to establish his entitlement to a TDIU on the basis of his and his wife's lay assertions, , the Board emphasizes that neither has been shown to possess expertise in medical or vocational matters.  See e.g., 38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1376-77.  Hence, the lay assertions in this regard have no probative value.

In sum, the competent, probative evidence simply does not support a finding that, pertinent to the November 16, 2006 claim for increase, the Veteran's service-connected left ankle disability precluded him from obtaining or retaining substantially gainful employment.  As such, the criteria for invoking the procedures for assignment of a TDIU, on an extra-schedular basis, are not met.

Accordingly, the claim for a TDIU due to the service-connected left ankle disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 30 percent for posttraumatic arthritis of the left ankle, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), is denied.

A TDIU due to posttraumatic arthritis of the left ankle, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


